DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-10 of US Application 16/077,397 filed 8/10/18 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 1/13/22. Claims 1-10 were amended. Claims 11-13 were newly added. Claims 1-13 were examined. Examiner filed a final rejection.
Applicant filed after-final amendments on 5/13/22. Claims 3 and 8-11 were amended. Claims 1-13 are presently pending and presented for examination.

Reasons for Allowance
Claims 1-13 are allowed over the prior art of record.
The closest prior art of record is Williams (US 20100314168 A1) in view of Rinaldi et al. (US 6175163 B1), hereinafter referred to as Williams and Rinaldi, respectively. The following is a statement of reasons for allowance: 
Regarding claims 1 and 10, Williams discloses A system for regenerating and distributing energy on a vessel (See at least Fig. 2 in Williams: Williams discloses a drilling ship wherein the flywheel energy storage system, as illustrated in block 50, provides power consumption and energy generation or regeneration [See at least Williams, 0063]), the system comprising:
- a first power distribution system (See at least Fig. 2 in Williams: Williams discloses that the controller 42 routs power to and from the blocks 32, 40, 50 and 56, where block 50 includes the flywheel energy storage system [See at least Williams, 0063]. Also see at least Fig. 3 in Williams: Williams further discloses that flywheel 78 may exchange energy with AC motors 64, 66, 68, and 70 [See at least Williams, 0050]. Since AC motors 64, 66, 68 and 70 are used to exchange power to or from the flywheel 78, motors 64 and 66 may be regarded as a first means to distribute power to or from the flywheel 78-- i.e., part of a first power distribution system); 
- a second power distribution system (See at least Fig. 2 in Williams: Williams discloses that the controller 42 routs power to and from the blocks 32, 40, 50 and 56, where block 50 includes the flywheel energy storage system [See at least Williams, 0063]. Also see at least Fig. 3 in Williams: Williams further discloses that flywheel 78 may exchange energy with AC motors 64, 66, 68, and 70 [See at least Williams, 0050]. Since AC motors 64, 66, 68 and 70 are used to exchange power to or from the flywheel 78, motors 68 and 70 may be regarded as a second means to distribute power to or from the flywheel 78-- i.e., part of a second power distribution system); and
a flywheel mechanically connected to both said first and second power distribution systems (See at least Fig. 2 in Williams: Williams discloses that the flywheel energy storage system includes a flywheel and at least one AC motor included as part of block 50 [See at least Williams, 0049]. Also see at least Fig. 3 in Williams: Williams further discloses that the flywheel may exchange energy with AC motors 64, 66, 68, and 70 because the power of the AC motors 64, 66, 68 and 70 can be delivered by line 82 (or any other conduit) to the AC motors 74 and 76 associated with a flywheel 78 [See at least Williams, 0050]).
However, none of the prior art of record, taken either alone or in combination, teaches a flywheel regeneration system for a vessel where two power systems are connected to a single flywheel and the two power systems are electrically isolated from each other.
The closest that any reference comes to teaching this limitation is Rinaldi, since Rinaldi does teach where multiple electrical power systems of a vessel are isolated from each other (See at least [Rinaldi, Col 6, lines 10-20]). In particular, with respect to Fig. 2 in Rinaldi, Rinaldi teaches that the power system of a vessel comprises two generators 14 at the top and two generators 14 at the bottom (See at least [Rinaldi, Col 6, lines 10-20]). In order to attempt to combine Williams and Rinaldi to arrive at the claimed invention, examiner would have map one of the top generators 14 in Rinaldi to flywheel motor 74 in [Williams, 0050] and one of the bottom generators 14 in Rinaldi to flywheel motor 76 in [Williams, 0050], to argue that just because the generators in Rinaldi are isolated, that it would have been obvious to isolate the flywheel generators of Williams.
However, this would not be a reasonable combination, because the generators 14 of [Rinaldi, Col 6, lines 10-20] cannot be equated with a flywheel generator such as that of [Williams, 0050] because the generators 14 of Rinaldi do not function in a similar way to a flywheel generator. Instead, the generators 14 of Rinaldi are standard generators constantly driven by turbines (See at least [Rinaldi, Col 4, lines 61-67]). Conversely, anyone of ordinary skill in the art will appreciate that, as disclosed in at least [Williams, 0064], a flywheel generator has phases where it is driven by a load motor, where it stores energy, and where it provides that stored energy to drive the load motor. This element of regeneration-- of being driven by a motor, of storing energy, then of releasing that energy to drive the motor-- is absent from the generators of Rinaldi, so while they are electrically isolated from each other, they cannot be equated or combined with flywheel generators like that of Williams. Rinaldi is therefore not in the field of endeavor of flywheel generators, so it would not have been obvious to combine Rinaldi, or any other prior art of record, with Williams in order to create two electrically isolated power systems driven by a single flywheel generator.
For at least the above stated reasons, claims 1 and 10 are allowed over the prior art of record. Furthermore, claims 2-9 and 11-13 are allowable over the prior art of record by virtue of their dependence from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668